UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4735


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SALEH O. HAMID,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-cr-00300-FL-1)


Submitted: June 23, 2017                                          Decided: July 18, 2017


Before NIEMEYER, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United States
Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Phillip A.
Rubin, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Saleh O. Hamid appeals his 30-month sentence for theft of government funds.

Hamid argues that the district court erred in calculating the loss amount and restitution

amount. Finding no reversible error, we affirm.

       “In determining whether a district court properly applied the advisory [Sentencing]

Guidelines, including application of any sentencing enhancements, we review the district

court’s legal conclusions de novo and its factual findings for clear error.” United States

v. Layton, 564 F.3d 330, 334 (4th Cir. 2009). Having carefully reviewed the record, we

conclude that the district court did not clearly err in calculating a reasonable amount of

loss. See U.S. Sentencing Guidelines Manual § 2B1.1(b)(1) & cmt. n.3 (2015). We also

determine that the district court did not abuse its discretion by imposing restitution in an

amount equal to its loss calculation under the Guidelines. See United States v. Catone,

769 F.3d 866, 875, 877 (4th Cir. 2014).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2